UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MACK L. CHARLES, )
)
Plainriff, )
)
v. ) civil case No. 15-00121 (RJL)
)
JOHN O. BRENNAN, Director of the )
Central Intelligence Agency,‘ )
) F I L E D
Defendallt. )  3 0 
MEMORAiEDUM OPINION C|erk, U.S. District & Bankruptcy

Courtsforthe Dist` t fC l b`
(March"'.'z¢,zois)[i)i550 U.S. 544, 555 (2007).
ANALYSIS

Because plaintiff concedes he brought this action well past the 90-day statutory
deadline, the Court must determine whether plaintiff alleges facts sufficient to show the
type of extraordinary circumstances that warrant equitable tolling or equitable estoppel.

Unfortunately for plaintiff, I find he has not.

The ADEA permits federal employees to choose one of two avenues to pursue an
age discrimination claim. See, e.g., Stevens v. Dep ’z‘ ofTz/easury, 500 U.S. l, 5-6 (1991).
First, an employee may pursue his claim through the agency’s administrative process
"and then file a civil action in federal district court if he is not satisfied with his
administrative remedies." Id. (citing 29 U.S.C. § 633a(b)-(c)). Alternatively, the
employee may bypass the agency’s administrative process and instead "present the merits
of his claim to a federal court in the first instance." Stevens, 500 U.S. at 6 (citing 29

U.S.C. § 633a(d)). Failure to comply with either of the two designated procedures

constitutes a failure to exhaust administrative remedies and bars a federal employee from

bringing suit in federal court. See Rann v. Chao, 346 F.3d 192, 198-99 (D.C. Cir. 2003)

§

(upholding the district court’s dismissal for failure to exhaust where a federal employee
failed to comply with the requirements of § 633a(d), so he could not "proceed to federal
court by that route").

Under the agency-then-court option, a federal employee has 90 days after
receiving a final decision from the EEOC to file a civil action. See Prz`ce v. Bernanke,
470 F.3d 384, 388-89 (D.C. Cir. 2006). "[S]trict adherence to the procedural
requirements specified by the legislature is the best guarantee of evenhanded
administration of the law." Mohasco Corp. v. Sz`lver, 447 U.S. 807, 826 (1980).
Accordingly, "this Circuit requires strict adherence to the 90-day requirement, such that
actions brought even one day after the deadline will be dismissed." Gill v. Dz'stri'ct of
Columbia, 872 F. Supp. 2d 30, 35 (D.D.C. 20l2) (dismissing as untimely Title VII and
ADEA claims filed two days after 9()-day deadline); see Smz`th v. Dalz‘on, 971 F. Supp. l,
2-3 (D.D.C. 1997) (dismissing pro se plaintiff’s Title VII and ADEAi claims because suit
was filed one day after 90-day deadline). Because the 90-day time period is not a
jurisdictional bar, but rather a statute of limitations, it is subject to waiver, estoppel, and
equitable tolling. Saltz v. Lehmczn, 672 F.Zd 207, 208 (D.C. Cir. 1982).

Plaintiff concedes he missed the 90-day deadline set forth in the EEOC’s decision
denying plaintiff’s retaliation claim dated August 28, 2014, Am. Compl. jl 122, so the
only question is whether this is one of the "extraordinary and carefully circumscribed

instances" in which the Court should exercise its equitable power to overcome plaintiffs

untimeliness." Moncz'y v. Secj) ofthe Army, 845 F.2d l05l, l057 (D.C. Cir. 1988). The
party requesting that a statutory deadline be equitably tolled bears the burden of
persuasion. |See Saltz, 672 F.Zd at 2()9. While stylized as an equitable tolling challenge,
plaintiff appears to invoke both equitable tolling and the separate but related doctrine of
equitable estoppel to excuse his tardy filing. "Equitable tolling permits a plaintiff to
avoid the bar of the limitations period if despite all due diligence she is unable to obtain
vital information bearing on the existence of her claim." Smith~Haym'e v. Dz`strict of
Columbia, 155 F.3d 575, 579 (D.C. Cir. 1998). Equitable estoppel, on the other hand,
"prevents a defendant from asserting untimeliness where the defendant has taken active
steps to prevent the plaintiff from litigating in time." Currier v. _Racz’z'o Free Eur./Radio
Lz'berty, Inc., l59 F.3d 1363, 1367 (D.C. Cir. l998). Here, plaintiffs allegations fall far

short of satisfying either standard.

Plaintiff invokes equitable tolling on the grounds that he "fell into a deep

-depression" that prevented him from filing during the 90-day deadline, Am. Compl.

11 121-22, but this proposition finds little support in the lavv.5 A party seeking equitable
tolling must establish (l) "he has been pursuing his rights diligently," and (2) "some
extraordinary circumstances stood in his Way." Pace v. Dz`Guglielmo, 544 U.S. 408, 418

(2005). "When a deadline is missed as a result of a garden variety claim of excusable

___

4 To the extent plaintiff asserts that the single count in his Amended Complaint comprises multiple claims

that may fall outside the scope of the claim he pursued through the administrative framework of the CIA

EEO and the EEOC, I address that argument below.
5 _It finds such little legal support that plaintiff appears to have abandoned this argument in his briefing

See Pl.’s Opp’n 2l-23 (failing to bring up any argument regarding his depression in the equitable tolling
section). While this is grounds for concession, see Howara' v. L0cke, 729 F. Supp. 2d 85, 87 (D.D.C.

2010), 1 evaluate the underlying allegations nonetheless.
. 7

neglect or a simple miscalculation, equitable tolling is not justified." Menomz'nee Ina’ian
Trz'be of Wz's. v. Unz`tea’ States, 764 F.3d 5l, 58 (D.C. Cir. 20l4) (internal quotation marks
omitted). Plaintiff’ s threadbare allegations regarding his depression are insufficient to
justify_ equitable tolling. "It is not sufficient to show that a plaintiff was preoccupied,
depressed, [or] obsessed with the events he was experiencing." Mz`ller v. Rosenker, 578
F. Supp. 2d 67, 72 (D.D.C. 2()08) (internal quotation marks omitted). One can justify
equitable tolling by showing he was non compo mentis, meaning "completely incapable
of handling his affairs and legal rights," z'a’. at 71-72, but that is simply not the case here.
Plaintiff’s insistence that his depression "rendered him incapable of handling his affairs
in such a way as to be able to prepare his initial Complaint within the 90-day period,"
A1n. Co1npl. 1 122, is a conclusory statement undermined by the facts he alleges. Not
only is the complaint bereft of facts suggesting he was in fact incapable of meeting the
90-day deadline, but plaintiff admits he was capable enough to meet with an attorney in
early November 2014, before the expiration of the 90 days, to examine the possibility of
representing him in a civil suit. Am. Compl. 1 l23. The unremarkable facts of this case
cannot justify equitable tolling.

Plaintiff’s equitable estoppel argument also fails. Plaintiff argues that the CIA’s
imposition of an "unprecedented security requirement" for him to obtain counsel
constituted "misconduct [that] directly contributed to [plaintiff’ s] tardiness in filing suit."
Pl.’s Opp’n. 22. While the parties refer to this argument as one for equitable tolling, it

falls under the rubric of equitable estoppel, which "prevents a defendant from asserting

untimeliness where the defendant has taken active steps to prevent the plaintiff from

8

litigating in time." Currz`er, 159 F.3d at 1367. Semantics aside, plaintiff fails to meet the
high burden to show defendant’s alleged misconduct prevented him from filing suit in a
timely fashion. Plaintiff alleges, in relevant part, "[w]hen Charles attcmpted, in early
November 2014, to obtain the assistance of counsel - Washington, D.C., attorney Mark
Zaid - and have Zaid cleared to represent him, the CIA’s Office of the General Counsel
(OGC) told Charles that he had to sign a new secrecy agreement before Zaid could be
cleared" and that "this requirement was unprecedented." A1n. Compl. 11 122, l24. Even
assuming the CIA did in fact require an unprecedented new secrecy agreement that
prevented access to that particular attorney,6 Charles utterly fails to allege how the CIA’s
actions impeded the filing of either a pro se complaint or a complaint prepared by a
different attorney within the 90-day time period. See generally Am. Compl.; see also
Spannaus v. Fed. Election Comm ’n, 990 F.2d 643, 645 (D.C. Cir. 1993) (per curiam) (pro
se litigant not entitled to equitable tolling because he was "less than fully diligent").
Indeed, plaintiff ultimately filed his original complaint pro se and is now represented by
Victoria Toensing, who plaintiff concedes was not confronted with additional security
requirements as she previously represented him. Pl.’s Opp’n 22. Because plaintiff fails

to demonstrate the extraordinary circumstances necessary to excuse his untimely filing, l

must dismiss his claim as time-barred.

-6 This allegation seems implausible. According to emails plaintiff attached to his Amended Complaint,

plaintiff was asked to sign a routine document indicating he "underst[ood] the security rules" associated
with clearing counsel_not a "new secrecy agreement"-because plaintiff was considering hiring a new
attorney. Am. Compl. Ex. 3 at 5 [Dkt. # 15-3]. Plaintiff concedes no such security requirements were
imposed in connection with his current counsel who previously represented him. Pl.’s Opp’n~22.

9

To the extent plaintiff alleges any ADEA claim here distinct from that pursued
administratively, it must also be dismissed. While defendant contends (and the complaint
suggests) plaintiff’s single-count complaint contains a single claim for retaliation by
creating a hostile work environment, see A1n. Compl. 1 131 ("All the events described
above constitute,a hostile work environment created in retaliation for Charles’ protected
EEO activity."), in his opposition plaintiff suggests he is bringing at least two distinct
employments claims of hostile work environment and retaliation, see Pl.’s Opp’n l6.
Setting aside plaintiff s failure to identify which alleged actions constitute discrete claims
of discrimination and which ones support his hostile work environment claim, the
undisputed facts show plaintiff raised and exhausted only one retaliation claim through
the`administrative process, which plaintiff appeals here. See Am. Compl. Ex. 2, at l
(denying Charles’ request for reconsideration of EEOC’s denial of his claim, noting the
previous decision found "there was no showing that the referral to the Personal
Evaluation Board (PEB) was based on Complainant’s EEO complaint"). Even assuming
plaintiff properly stated any separate claim here, to the extent it falls within the scope of
EEOC’s decision it would be time-barred for the reasons stated above. And if the claim
falls outside the scope of the EEOC case, it would be time-barred still. To bring an
ADEA claim directly to federal court, rather than through the administrative agency first,
a plaintiff must file notice of intent to sue with the EEOC within 180 days "after the
alleged unlawful practice occurred." 29 U.S.C. § 633a(d). Then the plaintiff must wait at

least 30 days after filing notice before commencing suit. Ia’. In the complaint plaintiff

alleges various steps he took to pursue administrative remedies with the CIA EEO and

l()